DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 03 September 2020 is acknowledged. Claims 12-20 are currently withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebmann US 5458165 in view of Unwin et al., AU2007100879.
Regarding claims 1, 6-10, it is noted that the present claims require “a source of compressed gas”, meaning anything capable of generating gas (e.g. an effervescent tablet) and does not necessarily positively recite the actual presence of gas. While the present language is not considered indefinite, applicant is advised to amend the claim to positively recite the presence of gas within a “source” (gas container).
Liebmann teaches an apparatus for releasing gas into a liquid housed in a container, wherein the apparatus comprises a gas assembly including a source of compressed gas and a gas release membrane (“connector tube”) in fluid communication with the source of compressed gas, the gas release membrane being adapted to release gas into the liquid and the assembly further comprises a valve for controlling the flow of gas (carbon dioxide, nitrogen, etc.) from the source to the gas release membrane (col. 6, lines 5, 50- col. 7, line 25; col.10, lines 5-10). 
Liebmann teaches the gas release membrane can further comprises desired attachments (Figs 3-6, 9; col. 8, lines 5-20; col. 15, line 48-55; col. 9, lines 24-35) but does not expressly disclose the assembly to comprise a float as claimed. 
claim 7 “laterally extending fins” (Figure 5). Unwin further teaches, “when used in the main body of a tank as is shown in Figure 4 CO2 can be added into the head space to protect the small area of exposed wine around the perimeter of the added barrier member. As gas dissolves into, liquid at a rate directly proportional to the exposed surface area, re-charging the head space with CO 2 only needs to be done very infrequently when a barrier member is used” (page 13, lines 15-20).
One would have been motivated to modify the invention of Liebmann by attaching the float of Unwin to the gas assembly when the assembly is used to carbonate wine since the float acts as a baffler member which can also have tailored gas permeability to enable controlled oxygen permeation and controls the exposure of CO2 in the wine. As the float of Unwin comprises tags “to assist with allowing the barrier member to be correctly located in the container in contact with the wine initially and to be removed after the container has been emptied”, it would have obviously been easily attached to the gas release membrane of Liebmann, which is taught to allow for desired attachments. Furthermore, the float of modified Liebmann would be expected to function as recited in claim 1. 
Regarding claim 2, claim 1 is applied as stated above. Modified Liebmann teaches wherein the source of compressed gas is adapted to be provided outside the container, and the float and at least part of the gas release membrane are adapted to be housed within the container (see Liebmann and Unwin citations above).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebmann US 5458165 in view of Unwin et al., AU2007100879 and Anderson US 4722463.
Regarding claims 3-4, Liebmann in view of Unwin is applied to claim 1 as stated above. Anderson teaches it is known to place a float at the end of an inlet tube (Fig 3; col. 3, line 68). Thus, it would have been an obvious choice to design the gas assembly of modified Liebmann with the gas release membrane extending or partially extending between the gas assembly and the float.  It is also noted that Liebmann teaches multiple connections having multiple gas release members (Figure 5; col. 9, lines 25-40) and it would have been obvious to one to attach the float along any area of the elongated tube.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebmann US 5458165 in view of Unwin et al., AU2007100879 and Brown et al., US 2014/0154380.
Regarding 11, modified Liebmann teaches an apparatus as required for claim 1 and does not expressly recite wherein the gas is infused with one or more flavors or aromas.
Brown teaches a producing aroma enhanced gas for use in beverages wherein gas is infused with aroma [0007-009] and “adds just the right aroma benefit to the beverage…[and] will release the desired amount of aroma to be pleasant to the consumer’s olfactory senses” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792